Case 1:17-cr-00431-RMB Document120 Filed 10/08/20 Page 1 of 4
Case 1:17-cr-00431-RMB Document 118-1 Filed 0820160 “Page Tof4

Se

are ED

 

 

 

 

 

i,
! DpOCUM SENT
i ELECTRONICALLY FILED |
UNITED STATES DISTRICT COURT po is ee
See ene ee eM TORS oe x pare ATE FLED: 143120 *2
UNITED STATES OF AMERICA
: PRELIMINARY ORDER OF
-v.- FORFEITURE AS TO
>: SUBSTITUTE ASSETS

AUNDRAY WHITE,

17 Cr. 431 (RMB)
Defendant.

WHEREAS, on or about July 10, 2017, AUNDRAY WHITE (the “Defendant”),
and another, was charged in a one-count Indictment, 17 Cr. 431 (RMB) (the “Indictment”), with
conspiracy to distribute and possess with the intent to distribute a controlled substance, in violation
of Title 21, United States Code, Sections 846 (Count One);

WHEREAS, on or about April 23, 2018, the Defendant pled guilty to Count One
of the Indictment, pursuant to a plea agreement with the Government wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,
pursuant to Title 21, United States Code, Section 853, any and all property constituting or derived
from the proceeds the Defendant obtained directly or indirectly asa result of the offense charged
in the Indictment and any and all property used or intended to be used in any manner or part to
commit or to facilitate the commission of the offenses charged in Count One of the Indictment;

WHEREAS, on or about January 7, 2019, the Court entered a Consent Preliminary
Order of Forfeiture/Money Judgment (the “Order of Forfeiture”), imposing a money judgment

against the Defendant in the amount of $1,000,000.00 (the “Money Judgment”), representing the

 
Case 1:17-cr-00431-RMB Document 120 Filed 10/08/20 Page 2 of 4
Case 1:17-cr-00431-RMB Document 118-1 Filed 09/29/20 Page 2 of 4

amount of proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained (D.E. 88);

WHEREAS, to date, the entire Money Judgment against the Defendant remains
unpaid;

WHEREAS, asa result of acts and omissions of the Defendant, the United States
has not been able to locate, obtain or collect assets traceable to the proceeds of the Defendant’s
offenses, despite the exercise of due diligence in investigating the assets of the Defendant; and

WHEREAS, the Government has identified the following specific asset in which
the defendant has an ownership interest:

a. Any and all funds on deposit in Inmate Prison Trust Fund Account No.
76026-054 held in the name of the Defendant and maintained by the Bureau
of Prisons.
{the “Substitute Asset”).

NOW ITIS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

1. All of the Defendant’s right, title and interest in the Substitute Asset is hereby
forfeited to the United States of America, for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853(n).

2, Upon entry of a Final Order of Forfeiture, the Substitute Assetshall be applied
towards the satisfaction of the Money Judgment entered against the defendant.

3. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the United

States shall publish for at least thirty (30) consecutive days on the official government internet

2

 
Case 1:17-cr-00431-RMB Document 120 Filed 10/08/20 Page 3 of 4
Case 1:17-cr-00431-RMB Document 118-1 Filed 09/29/20 Page 3 of 4

forfeiture site, www.forfeiture.gov, notice of this Preliminary Order of Forfeiture as to Substitute
Assets and provide notice that any person, other than the Defendant in this case, claiming an
interest in the Substitute Asset must file a petition within sixty (60) days from the first day of
publication of the notice on this official government internet site, or no later than thirty-five (35)
days from the mailing of actual notice, whichever is earlier.

4, The notice referenced in the preceding paragraph shall state that the petition
shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest in the Substitute
Asset, shall be signed by the petitioner under penalty of perjury, and shall set forth the nature and
extent of the petitioner’s right, title or interest in the Substitute Asset and any additional facts
supporting the petitioner’s claim and the relief sought, pursuant to Title 21, United States Code,
Section 853(n).

5. The United States may also, to the extent practicable, provide direct written
notice to any person, other than the defendant, known to have an alleged interest in the Substitute
Asset, as a substitute for published notice as to those persons so notified.

6. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Substitute Asset, pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed.

7. The Court shall retain jurisdiction to enforce this Preliminary Order of
Forfeiture as to Substitute Assets, and to amend it as necessary, pursuant to Federal Rule of

Criminal Procedure 32.2(e).

 
Case 1:17-cr-00431-RMB Document 120 Filed 10/08/20 Page 4 of 4
Case 1:17-cr-00431-RMB Document 118-1 Filed 09/29/20 Page 4 of 4

8. The Clerk of the Court shall forward four certified copies of this Preliminary
Order of Forfeiture as to Substitute Assets to Assistant United States Attorney Alexander J.
Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York, 10007.

Dated: New York, New York

Sestember, 8 , 2020
ocjoler

SO ORDERED:

Feband A. Seasets

HONORABLE RICHARD M. BERMAN
UNITED STATES DISTRICT JUDGE

 

 
